Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11, 18-19, 23-25, and 27-56 have been cancelled, Claims 15-17, 20-22, 26, and 57 are withdrawn from consideration as non-elected claims, Claims 1-2, 4-6, 8-10, and 13-14 are amended; Claims 1-10 and 12-14 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/07/2022.
Previous rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/07/2022.
Previous rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/07/2022.
Previous rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/07/2022.
Previous rejection of Claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/07/2022.
Previous rejection of Claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Peel et al (WO 2015056033 A1, with international publication date 04/23/2015, listed in IDS filed on 5/17/2019, corresponding to US-PG-pub 2016/0265083 A1 and updated as US 10577675 B2, thereafter PG’083) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/07/2022.
In view if the Applicant’s amendments, newly cited reference(s), and reconsideration, a new ground rejection is listed as following:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peel et al (WO 2015056033 A1, with international publication date 04/23/2015, listed in IDS filed on 5/17/2019, corresponding to US-PG-pub 2016/0265083 A1 and updated as US 10577675 B2, thereafter PG’083).
PG’083 is applied to instant claims 1-8, 10, and 12-14 for the same reason as stated in the previous office action dated 6/7/2022.
Regarding the amended features in the instant claims 1 and 10, PG’083 teaches a manufacturing process for processing a material from a metal melting process, the material containing one or more salts, the material containing one or more metals (Abstract and claims of PG’083), which reads on the claimed process for the materials comprising one or more salts and one or more of metals as recited in the instant claim. PG’083 specify that: “The method may include obtaining a solid from the drying step or spray drying step, for instance by separating the solid and the gas in the drying step or spray drying step. The solid may be collected at the bottom of the drying step or spray drying step. The solid may be removed in batches or continuously. One or more subsequent separations of solids from gas may be provided for the gas outlet stream, for instance using bag filters and/or cyclone separators. The gas outlet stream, preferably after solids separation, may be used to agitate and/or heat in one or more of the method steps, particularly in the drying step or spray drying step.” (par.[0086] of PG’083) and the “cyclone separators” is the same density based separation method as claimed in the instant claim 12, which reads on the claimed density based separation as claimed in the instant claims.
Regarding the amended claim 2, Fig.2 of PG’083 specify including “Dross Crusher” (61) in the process, which is same crusher (61) as disclosed in Fig.2 of the instant specification. From the disclosure of par.[0165] of PG-pub 2019/0300983 A1 of the instant specification, stage (61) provides a jaw crusher. Therefore, the “Dross Crusher” (61) of PG’083 reads on the claimed jaw crushing step as recited in the instant claim.
Regarding the amended claim 8, PG’083 teaches that: “The method may include a ferrous and non-ferrous metal separation step. The separation may be made by an eddy current separator. The method may include a metal and non-metal separation step. The separation may be made by an eddy current separator and/or vibrating table and/or compressed air separator. Aluminum extracted by one or both of these separations may be returned to the furnace.” (Fig.1, par.[0073], [0116], and [0129] of PG’083), which reads on the claimed limitation as recited in the instant claim.
Regarding the other amendments in claims 4-6 and 13-14, they did not change the claimed scopes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’083 in view of Hukki et al (US 3,064,808, thereafter US’806).
PG’083 in view of US’806 is applied to instant claims 4-5 for the same reason as stated in the previous office action dated 6/7/2022.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’083 alone or further in view of Chilcote et al (US 4,292,281, thereafter US’281).
Regarding the amended feature in the instant claim 9, the claimed residence time in the leaching step is recognized as an experimental parameter which can be obtained by reasonable  experimental test without serious burden. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform reasonable experimental test to obtain the residence time in the leaching step without serious burden. In alternate, the claimed residence time in the leaching step is recognized as a result effective variable as demonstrated by US’281. US’281 teaches a manufacturing process for metal leaching process (Abstract, Figs.1-3, examples, and claims of US’281). US’281 specify that the leaching time is generally vary from about 5min to about 10hr (Col.3, ln.57- Col.4, ln.3 of US’281), which overlaps the claimed leaching time period as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the result effective variable, the residence time in the leaching step, as demonstrated by US’281 in the process of PG’083 with expected success. MPEP 2144 05 II.

Response to Arguments
Applicant’s arguments to the art rejection to ; Claims 1-10 and 12-14 have been considered but they are not persuasive. Regarding the arguments recited to the amended features in the instant claims, the Examiner’s position has stated as above:
The Applicant’s arguments are summarized as following:
1, Regarding the rejection for the instant claims under Peel et al (WO 2015056033 A1, with international publication date 04/23/2015, listed in IDS filed on 5/17/2019, corresponding to US-PG-pub 2016/0265083 A1 and updated as US 10577675 B2, thereafter PG’083), the cited prior art fails to cite to any portion to corresponded the claimed density based separation in claims 1 and 12. 
2, the cited prior art does not specify the claimed rolling step as claimed in the instant claim 3.  
In response
Regarding the argument 1, The Examiner disagrees with the Applicant’s arguments. As pointed out in the rejection for the instant claim above (refer to the previous office action dated 6/7/2022), Peel et al (PG’083) specify applying cyclone separators in the manufacturing process (par.[0086] of PG’083) and the “cyclone separators” is the same density based separation method as claimed in the instant claim 12. Therefore, the claimed limitations, density based separation, in the instant claims 1, 10. and 12 are anticipated by Peel et al (PG’083).
Regarding the argument 2, Peel et al (PG’083) specify applying rolling process for the size control (par.[0153]-[0154] of PG’083), which reads on the claimed limitation in the instant claim. It is further noted that there is no limitation in the instant claim 3 to limit the rolling step to a density based separation step as argued. 
Regarding the arguments related to the amended claims 2 and 4, the Examiner’s position has stated as in rejection for the instant claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734